Citation Nr: 1547519	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral leg disability, manifested by numbness, associated with the low back disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his partner


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1974 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his partner, L.G., provided testimony at a December 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the December 2014 Board hearing that he had been awarded Social Security Disability (SSD) benefits for his back disability several months prior.  Neither the Social Security Administration's (SSA) determination nor the records on which the determination was based are associated with the claims file.  The Board finds that a remand is necessary to request the SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Next, the Veteran contends that the December 2011 VA examination was inadequate in that the examiner did not consider multiple references to back pain and/or leg numbness in his private treatment records between the 1980 and 2003 visits referenced in the opinion.  A review of the record indicates that the private treatment records between 1980 and 2003 may not have been available to the VA examiner, and the examiner specifically noted that there were no visits between 1980 and 2003 when the record indicates otherwise.  Moreover, the Veteran also contends that the service treatment record dated in January 1977 should have recorded leg numbness for three hours as opposed to three years, and that perhaps the doctor misrecorded the history provided to him by the Veteran at the time.  

Given this information, the Board finds that, if the service connection claim cannot be granted on the basis of SSA records, a supplemental opinion should be obtained from the December 2011 VA examiner (if possible).  Specifically, the VA examiner should be asked if her opinion changes in light of the private treatment records between 1980 and 2003 documenting leg numbness and/or back pain and the Veteran's contention regarding the January 1977 service treatment record.  If the December 2011 VA examiner is not available, a new VA examination should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  If the claim is not granted after the receipt of any SSA records obtained, obtain a supplemental opinion from the December 2011 VA examiner if possible, or a new VA examination and opinion from an appropriate specialist addressing the causation or etiology of the Veteran's low back and bilateral leg disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  If a new VA examination is necessary, the examiner should first identify any current low back and bilateral leg disabilities.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current low back and bilateral leg disabilities were incurred during or caused by active service?  The examiner should consider all post-service treatment records documenting back pain or leg numbness, including those from 1980 to 2003 referenced above, in rendering his or her opinion, and should also consider the Veteran's contention that the history recorded in the January 1977 service treatment record was inaccurate, as outlined above.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed back and bilateral leg disabilities.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).





[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




